DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on March 15, 2019.  Claims 1 – 10 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2019 is acknowledged and being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the management platform is configured to capture…” in claims 6 and 7.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation “the read gas data” in lines 13 and 14, respectively.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 2 – 5 and 7 - 10 are rejected under 35 U.S.C. 112(b) because they depend from claim 1 and 6, respectively, and do not cure its deficiencies.
For the purpose of examination, “the read gas data” will be interpreted as “read gas data”.  Examiner suggests rewording the claim limitations of “read gas data” in the independent claims to positively recite applicant’s intent on the claim limitations.  

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the management platform is configured to capture” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0039] of the Applicant’s specification discloses “The management platform … may be a server.” The specification does not disclose the corresponding structure and algorithm for the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for recommending multi-modal itineraries.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.  Claim 1 recites:
A gas fee notification method based on a compound Internet of Things (IoT), wherein the method is applied to an IoT system; the IoT system comprises a user platform, a plurality of service sub-platforms, a management platform, a sensor network platform and a plurality of object sub-platforms; 
each of the object sub-platforms comprises a gas meter; and 
the method comprises: 
capturing, by the management platform, a latest tiered pricing policy from the plurality of service sub-platforms at a preset time interval; 
obtaining, by the management platform, a pricing rule according to the captured tiered pricing policy; 
sending, by the management platform, the pricing rule to each of the gas meters via the sensor network platform; 
judging, by each of the gas meters, whether or not a tier where a gas consumption amount of a user is located changes according to the read gas data and received pricing rule; 
when a tier where a gas consumption amount of a user is located changes, sending, by a gas meter, a change signal to the management platform via the sensor network platform, wherein the change signal comprises gas data read by the gas meter; and 
in response to the change signal, sending, by the management platform, tiered pricing change information to the user platform via at least one of the plurality of service sub-platforms.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for notifying a user when a gas consumption pricing tier changes, which is an abstract idea because a commercial interaction falls into the method of organizing human activity grouping.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The following additional elements are further analyzed in Step 2A prong 2: 
A gas fee notification method based on a compound Internet of Things (IoT), wherein the method is applied to an IoT system; the IoT system comprises a user platform, a plurality of service sub-platforms, a management platform, a sensor network platform and a plurality of object sub-platforms; each of the object sub-platforms comprises a gas meter;
The additional elements amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use, such as gas utility metering.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  See MPEP 2106.05(h).  The claim is directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in step 2B and does not provide an inventive concept.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  The claim is not patent eligible. 
Claims 2 – 5 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Generally linking the use of the judicial exception to a particular technological environment or field of use, is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Claims 6 - 10 are parallel in nature to claims 1 -5, formulated as a system.  Accordingly, claims 6 - 10 are rejected as being directed towards ineligible subject matter based upon the same analysis above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110251807 A1 to Rada et al (hereafter Rada) in view of US 20150262203 A1 to Peusch et al (hereafter Peusch).

Claim 1.  Rada teaches the following limitations,
A gas fee notification method based on a compound Internet of Things (IoT), wherein the method is applied to an IoT system; 
the IoT system comprises a user platform ([0107] A user interface panel can be supplied, via a web-browser, a downloadable application to a Smart Phone, or personal computer, or via the energy monitoring device.), a (FIG. 11 [0089] utility 1124), a management platform (FIG. 11 [0089] public database 1120), a sensor network platform ([0037] FIG. 3B illustrates a diagram of a communications network of energy monitoring devices and related equipment according to some embodiments.) and a plurality of object sub-platforms (FIG. 1A [0117] energy monitoring device 100); 
each of the object sub-platforms comprises a gas meter ([0071] FIG. 3B A power utility meter 350, a water meter 351, and a gas meter 352 are located outside a building wall 355. […] The water meter 351 and gas meter 352 can be interfaced to the energy monitoring device 100 at the I/O connector 195, or through a home network router 320 similar to the configuration shown for the home security system 364.); and 
the method comprises: 
capturing, by the management platform, a latest tiered pricing policy from the ([0089] FIG. 11 illustrates a flow diagram 1100 of information between a utility 1124, a property 1115, 1115', and 115'', and a public database 1120… [0100] A utility 1124 can send a billing cycle synchronization signal and tariff tables 1142 to a public database host 1120. [0006] Utilities have billing rates which are tiered, where a higher rate is charged per kilowatt hour (KWH) after a certain usage threshold is reached. […] Utility bills will often breakdown the total power usage in accordance with the tariff schedule to show customers how much power was charged at each tariff rate.)
obtaining, by the management platform, a pricing rule according to the captured tiered pricing policy; ([0100] The tariff tables enable the public database host 1120 to compute the cost of the used by a property owner based on usage data 1132 sent to the public database 1120. The billing cycle synchronization signal 1142 synchronizes energy usage costs computed from energy usage information 1132 to the utility 1124 billing cycle)
sending, by the management platform, the pricing rule to each of the gas meters via the sensor network platform; ([0232] The energy monitoring device, or the remote device or personal computer, can store one or more utility tariff tables which correspond to tariffs available for selection by the user, or as defined by their electric utility.  […] In embodiments where the energy monitoring system is coupled to the public utility via the Internet, the energy monitoring device can download new tariff tables as they become available, receive notifications of incentive programs, information regarding planned power outages, and other energy usage programs to lower energy usage costs.) 
judging, by each of the gas meters, whether or not a tier where a gas consumption amount of a user is located changes according to the read gas data and received pricing rule;  ([0233] In some embodiments, a user can receive notification of events from the energy monitoring device […] Examples of events include […] notice that the current energy usage has triggered a next higher tariff rate)
when a tier where a gas consumption amount of a user is located changes, sending, by a gas meter, a change signal to the management platform via the sensor network platform, wherein the change signal comprises gas data read by the gas meter; and ([0233] In some embodiments, a user can receive notification of events from the energy monitoring device […] Examples of events include […] notice that the current energy usage has triggered a next higher tariff rate.  [0063] FIG. 1A illustrates an energy monitoring device 100 […] the energy monitoring device to monitor other, non-electrical, devices such as a gas meter… [0146] In some embodiments the energy monitoring device is coupled to a water meter and a gas meter on the property. The energy monitoring device can collect water and gas usage information… [0201] …the energy monitoring device date/time stamps the energy usage it monitors… As described above, the energy monitoring device 100 has access to the tariff schedules which form the basis for reporting the cost of the energy usage monitored by the energy monitoring device.  [0216] Data captured by the energy monitoring device can be sent directly to a remote display device within the property, or to a user's portable electronic device. In a preferred embodiment, energy monitoring data is sent to a server for storage. Such server can be a private database on the user's property, a secure database at a utility, or a public database hosted by a hosting service.)
in response to the change signal, sending, by the management platform, tiered pricing change information to the user platform via at least one of the plurality of service sub-platforms. ([0233] In some embodiments, a user can receive notification of events from the energy monitoring device […] Examples of events include […] notice that the current energy usage has triggered a next higher tariff rate.  [0023] Advice information is further able to comprise notices from a power utility such as urgent warnings from the utility, offers or incentives, notices of tariff schedule changes.  [0107] A user interface panel can be supplied, via a web-browser, a downloadable application to a Smart Phone, or personal computer, or via the energy monitoring device. The user interface panel allows the consumer to make binary choices and/or rules-based settings related to how they want to interface with the public database 1120 as well as how they would like their energy monitoring system to operate with respect to the public database 1120.)

	Regarding the following limitations, 
the IoT system comprises … a plurality of service sub-platforms… 
Rada teaches a utility, see above and FIG. 11 [0089] “utility 1124”.  Rada further teaches, see [0021], “..tariff schedules published by utilities or Public Utilities Commissions…”.  The teachings of Rada suggests that “utility 1124” could be a plurality of service sub-platforms.  To the extent that Rada doesn’t explicitly teach a plurality of service sub-platforms, Peusch teaches a system comprising a plurality of service sub-platforms.  See Peusch [0043], “Application Servers 14 also include a supplier rate module 106. Supplier rate module 106 downloads all of the tariffs or rate schedules available from all suppliers in the associated jurisdiction, or state, and stores the tariffs in database 12 
capturing, by the management platform, a latest tiered pricing policy from the plurality of service sub-platforms at a preset time interval 
Rada, in view of Peusch, teaches capturing a latest tiered pricing policy from the plurality of service sub-platforms, see above and [0100] “A utility 1124 can send a billing cycle synchronization signal and tariff tables 1142 to a public database host 1120.”   “A billing cycle synchronization signal” suggests that the synchronization of the tariffs happens at a preset time interval of each billing cycle.  To the extent that Rada doesn’t explicitly teach that the latest tiered pricing policy is captured at a preset time interval, Peusch teaches, [0044] “In one embodiment, supplier rate module 106 employs "jobs" similar to those defined in bill download module 100 to use browser automation to download rates from supplier websites, energy market sites, or any other site with available rates.”  See also [0031] “The bill download module 100 may be arranged to download jobs at predetermined intervals, e.g., download jobs may be run daily, weekly, monthly, or on demand.”
The teachings of Peusch are applicable to Rada as they both share characteristics and capabilities, namely, they are directed to techniques for monitoring the usage of utility consumption.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rada to include capturing the tiered tariffs at a preset time interval of Peusch with the motivation that the system of Peusch continuously, or at configurable intervals, determines the best energy rate based on the current energy tariff. The customer uses the product to passively manage their personal energy use and expenditure. Most people currently do not have the ability or understanding of energy tariffs to passively manage their use and expenditures. The system … will be working in the background helping customers save time and money through constant rate and bill monitoring. (Peusch [0027])

Examiner Note:  In regards to claim 1, the Examiner further notes the recited “when a tier where a gas consumption amount of a user is located changes, sending, by a gas meter, a change signal to the management platform via the sensor network platform, wherein the change signal comprises gas data read by the gas meter; and in response to the change signal, sending, by the management platform, tiered pricing change information to the user platform via at least one of the plurality of service sub-platforms" in lines 15 - 20 does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "in a case where" step not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II

Claim 4.  Rada, in view of Brotherton, teaches the gas fee notification method based on the compound IoT according to claim 1.  Rada further teaches, 
wherein the plurality of service sub-platforms comprise at least one of a gas company service platform, a government service platform or a social operator service platform. ([0148] The energy monitoring device 100 provides a convenient electronic communications interface between a public utility and an energy user.)

Claim 5.  Rada, in view of Brotherton, teaches the gas fee notification method based on the compound IoT according to claim 1.  Rada further teaches, 
wherein each of the gas meters corresponds to an identifier; and [0072] FIG. 4 illustrates a sample public usage database. Each energy monitoring device is able to have a unique IP address, a public utility meter serial number, or other unique identifier 410 which identifies the source of the energy meter data...)
the change signal comprises an identifier of the gas meter. ([0072] FIG. 4 illustrates a sample public usage database. Each energy monitoring device is able to have a unique IP address, a public utility meter serial number, or other unique identifier 410 which identifies the source of the energy meter data...)

Claims 6, 9, and 10 are directed to a system that recite limitations that are parallel in nature to claims 1, 4, and 5, respectively.  Claims 6, 9, and 10 are therefore rejected for similar reasons.  

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110251807 A1 to Rada in view of US 20210381207 A1 to Brotherton, and further in view of US 20150088442 A1 to Farrar et al (hereafter Farrar).  

Claim 2.  Rada, in view of Brotherton, teaches the gas fee notification method based on the compound IoT according to claim 1.  Rada does not teach the following limitations, however, Farrar teaches, 
wherein the method further comprises: 
sending, by each of the object sub-platforms, gas data of a gas meter to the management platform via the sensor network platform according to predetermined time; ([0047]  For example, the plurality of utility meters 12 can be communicatively coupled to the remote logger unit 42 via Bluetooth, Wi-Fi, other near-field communications, telephone network, Intranet, Internet, Local Area Network (LAN), Ethernet, wireless communications, combinations thereof, and/or the like. The remote logger unit 42 can be programmed to collect the utility usage data from each of the utility meters 12 to which it is coupled on a periodic basis (e.g., every 15 minutes, every 30 minutes, once an hour, etc.) or in real time.)
collating, by the management platform, gas data of a plurality of gas meters to obtain a gas consumption chart; ([0076] The screen shots illustrated in FIGS. 3A-3I are examples of some reports that can be generated for display to the user by the reporting module 20 where the user has utility meters 12 located at a plurality of different user sites. It should be evident from the above examples that the reporting module 20 can thus provide a wide variety of information to the user based on the utility usage data collected by the utility meters 12 and stored in the database 32. For example, the reports can provide analytics regarding utility resource consumption on an individual meter basis, on a site basis, on a citywide basis, on a county-wide basis, on a country-wide basis, and/or based on the type of meter (e.g., based the type of utility resource monitored by the utility meter 12, based on the data collection sub-module 16A-16E with which the utility meter 12 communicates, etc.). This allows the data to be displayed on a more granular, individual basis or on a high level, aggregated basis.)
respectively labeling, by the management platform, gas data of each gas meter in the gas consumption chart to generate a customized gas consumption chart of each gas meter; and ([0075] FIG. 3I illustrates an exemplary screen shot 50 of a report displayed to the user in response to the user selecting the daily average energy option. As shown in FIG. 3I, the user selected only certain ones of the selectable inputs 60 and thus only the graphic displayed is based on the utility usage data from only those user sites.)
sending, by the management platform, each of the customized gas consumption charts to the user platform via at least one of the plurality of service sub-platforms. ([0058] As shown in FIGS. 1-2E, the data reporting module 20 is communicatively coupled to the data storage module 18. The data reporting module 20 is configured to transform the raw utility usage data into meaningful and useful information and display such information to the user of the utility management system 10. According to some aspects of the present disclosure, the data reporting module 20 can include a report server configured to run a business intelligence software application that utilizes the utility usage data stored in the database 32 to provide historical, current, and predictive reports and views of utility usage at the user site.  [0062] Using the browser, a user of the client computer 44 can interactively access and display information and reports based on the utility usage data stored in the database 32.  [0063] For example, the web pages displayed in the browser can include graphs, tables, charts, other graphical representations, numerical data, combinations thereof and/or the like that are based on the utility usage data and in response to user selections.)
The teachings of Farrar are applicable to Rada as they both share characteristics and capabilities, namely, they are directed to techniques for monitoring the usage of utility consumption.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Rada to include the teachings of Farrar of sending usage data, collating and labeling the data, and sending the usage information to a user with the motivation that the utility management system is advantageously adapted to integrate a wide variety of different utility meters to provide a user with a comprehensive and detailed understanding of utility resource usage by the use, thus enabling the user to make more informed decisions regarding the operation of its facilities based on utility resource usage. (Farrar [0014])

Claim 3.  Rada, in view of Brotherton, and further in view of Farrar, teaches the gas fee notification method based on the compound IoT according to claim 2.  Rada does not teach the following limitations, however, Farrar teaches, 
wherein the gas consumption chart comprises a gas data average value, a gas data maximum value and a gas data minimum value for the plurality of data meters in a unit time. ([0075] FIG. 3I illustrates an exemplary screen shot 50 of a report displayed to the user in response to the user selecting the daily average energy option. As shown in FIG. 3I, the user selected only certain ones of the selectable inputs 60 and thus only the graphic displayed is based on the utility usage data from only those user sites. The graphic displayed provides an indication of the average daily energy consumed at the selected user sites using a bar graph representation. The graphic also displays a lower line plot indicating a minimum energy usage at each user site as well as an upper line plat indicating a maximum energy usage at each user site.”)
The motivation to combine the teachings of Farrar with the teachings of Rada would persist from claim 2. 

Claims 7 and 8 are directed to a system that recite limitations that are parallel in nature to claims 2 and 3, respectively.  Claims 7 and 8 are therefore rejected for similar reasons.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10504081 B1 to Han et al teaches techniques for monitoring tiers of utility usage and a user interface platform with graphics displaying utility consumption histories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628